Citation Nr: 0507278	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-30 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a head 
injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty for training from 
January 19, 1979 to May 9, 1979.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (RO).  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for residuals of a head injury was denied by a Board decision 
dated in August 1993. 

2.  The additional evidence submitted to reopen the veteran's 
claim of entitlement to residuals of a head injury is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a head injury is not new 
and material; and, therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 20.1100 (2004).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist appears to be circumscribed, the 
notice provisions of the VCAA are applicable.  The United 
States Court of Appeals for Veterans Claims (Court) has 
recently held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).       

In March 2001, the RO sent the veteran a letter, with a copy 
to his representative at the time, in which he was informed 
of the requirements needed to establish new and material 
claims.  He was sent an additional letter on the VCAA in 
October 2003.  In accordance with the requirements of the 
VCAA, the letters informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letters explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  No additional 
private medical evidence has been received from the veteran.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  Consequently, the Board finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2003).  


VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issue on appeal involves the matter of 
whether a previously denied claim may be reopened.  Under 
such circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Law and Regulations

In general, Board decisions are final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim. 

VA must follow a two-step process in evaluating previously 
denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last 
final decision is new and material.  Only evidence 
presented since the last final denial on any basis, either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented, will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided upon the merits.  Once it has 
been determined that a claimant has produced new and 
material evidence, VA must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2004).  Because the veteran filed his claim to 
reopen the issue of entitlement to service connection for 
residuals of a head injury prior to August 29, 2001, the 
earlier version of the law is applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  

Factual Background

The issue of entitlement to service connection for residuals 
of a head injury was initially denied by the Board in June 
1984 on the basis that the evidence showed that the head 
injury in service was temporary and resolved without 
residuals.  New and material evidence sufficient to reopen 
the claim was not found by a Board decision in August 1993.  

Previously considered evidence

The evidence of record at the time of the August 1993 
Board decision consisted of the veteran's service medical 
records, private medical records dated from April 1979 to 
June 1990, a transcript of a personal hearing at the RO in 
September 1983, a VA examination report dated in November 
1983, and statements from the veteran.  

According to the veteran's service medical records, he was 
hit on the head in March 1979.  The assessments were possible 
concussion and status-post occipital head trauma.  Another 
medical record noted a laceration to the posterior scalp.  X-
rays of the head did not show any fracture.  The veteran's 
head was normal on physical examination in April 1979.  The 
veteran complained on his May 1979 medical history report of 
frequent or severe headaches, dizziness or fainting spells, 
and head injury.   

It was noted on Marion General Hospital records dated in 
April 1979, at which time the veteran was seen for a cough, 
that he had a healed laceration and that stitches needed to 
be removed from his head.  

The veteran was seen in the Marion General Hospital Emergency 
Room in December 1981 for pain in the flank after a fall.  A 
contusion was diagnosed.

The veteran testified at a personal hearing at the RO in 
September 1983 that he was hit on the back of the head with a 
pipe in service that knocked him unconscious, and that he 
continues to have headaches, dizzy spells, and difficulty 
concentrating.  The VA physician at the hearing examined the 
veteran's head and described a scar that was 2 centimeters by 
1/4 centimeter and well healed.

The veteran was examined by VA in November 1983.  He said 
that he had been hit on the back of the head with a pipe in 
service in April 1979, which caused a laceration that had 
required 18 stitches to close.  He complained of headaches 
and occasional dizziness that did not require any treatment.  
Physical examination revealed areas of lumps consistent with 
a well-healed scar in the occipital area.  The impression was 
head laceration of the occipital area without residuals from 
scarring.

According to a June 1990 statement from D. R., M.D., he was 
seeing the veteran for headaches and dizziness and for 
evaluation of post-concussion syndrome.

Evidence received since August 1993

Evidence received since August 1993 consists solely of 
statements by and on behalf of the veteran that he 
incurred a head injury in service that continues to cause 
residuals.  

Analysis

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes 
that there must be new and material evidence as to any aspect 
of the veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

No medical evidence has been received by VA since the Board 
decision dated in August 1993.  Statements by and on behalf 
of the veteran are the only evidence received by VA since 
August 1993.  Although the veteran has contended that he has 
residuals of a head injury as a result of service, the 
veteran's contentions cannot be used to establish a nexus 
between any current disability and service because a 
layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Consequently, the additional evidence received since the 
August 1993 Board decision is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As the veteran has not submitted competent medical 
evidence that shows residuals of a head injury due to his 
military service, his claim may not be reopened.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability).  

Because the evidence submitted since August 1993 is not new 
and material, the claim of service connection for residuals 
of a head injury is not reopened and the benefit sought on 
appeal remains denied.  Moreover, as new and material 
evidence to reopen his finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for residuals of a head 
injury not having been submitted, the claim is not reopened 
and the benefit sought on appeal remains denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


